DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of method claims is acknowledged. The election has been made without traverse.
Allowable Subject Matter
Claim 18-19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not fairly teach wherein said intermediate object comprises a polymer scaffold produced by the photopolymerization of said photopolymerizable component; and wherein said polymer scaffold degrades during said heating step, and forms a degradation product that in turn reacts with said at least one heat polymerizable component to form said three-dimensional object as claimed in the claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 7-9, 13-14, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ficek (US 20120295077 A1).
	In reference to claim 7, Ficek discloses a method of making a three-dimensional object (“additive fabrication process is stereolithography” [P0003]), comprising:
producing an intermediate object from a polymerizable liquid by additive manufacturing said polymerizable liquid comprising a mixture of:
 	(i) at least one photopolymerizable component
…
	(iii) at least one heat polymerizable component (“Thermolock.RTM. 80s is combined with commercially available Somos.RTM. WaterClear.RTM. Ultra 10122 liquid radiation curable resin” [P0060] and see “thermal curable or photocurable resins” [P0011] and “trimethylolpropane tri(meth)acrylate… epoxy” [P0072])
	(iv) heat expandable microspheres (“thermally expandable microsphere present in an amount from about 0.005 wt % to about 5 wt” [P0062])

(c) heating and/or microwave irradiating said intermediate object for a time and at a temperature sufficient to expand said microspheres, further cure said intermediate object, and form said three-dimensional object (“adding thermal energy to the resin during curing in order to initiate the appropriate amount of expansion” [P0064])..
Ficek does not disclose that polymerizable liquid resin comprises a photo initiator, however, Ficek discloses in other embodiments that photoinitiator can be provided to allow liquid radiation curable resins to be cured (P0086).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the polymerizable liquid comprises a photoinitiator.
	In reference to claim 8, Ficek discloses the method as in claim 7.
The cited prior art does not specifically disclose that the structure has the property that the hardness of said polymer decreases during at least a portion of said heating. However, the cited prior art teaches an identical or substantially identical structure as claimed. When a polymer is heated the hardness will decrease. Therefore, the property is presumed to be inherent to the cited prior art.
In reference to claim 9, Ficek discloses the method as in claim 7.
The cited prior art does not specifically disclose that the structure has the property that the modulus of elasticity of said intermediate object decreases during at least a portion of said heating. However, the cited prior art teaches an identical or 
	In reference to claim 12, Ficek discloses the method as in claim 7.
The cited prior art does not specifically disclose that the structure has the property of being an electric insulated. However, the cited prior art teaches an identical or substantially identical structure as claimed. A polymer is an electric insulator. Therefore, the property is presumed to be inherent to the cited prior art.
	In reference to claim 13, Ficek discloses the method as in claim 7.
The cited prior art does not specifically disclose that the structure has the property of being rigid, flexible, or elastic. However, the cited prior art teaches an identical or substantially identical structure as claimed. A polymer is rigid, flexible, or elastic. Therefore, the property is presumed to be inherent to the cited prior art.
	In reference to claim 14, Ficek discloses the method as in claim 7.
Ficek further discloses wherein the said three-dimensional object is comprised of polyurethane, silicone, or epoxy (“epoxy” [P0072]).
	In reference to claim 20, Ficek discloses the method as in claim 7.
The cited prior art does not specifically disclose that the structure has the property that the hardness of said polymer decreases during at least a portion of said heating. However, the cited prior art teaches an identical or substantially identical structure as claimed. When a polymer is heated the hardness will decrease. Therefore, the property is presumed to be inherent to the cited prior art.
	In reference to claim 21, Ficek discloses the method as in claim 20.

	In reference to claim 22, Ficek discloses the method as in claim 20.
Ficek further discloses wherein said microspheres comprise a hollow thermally expandable shell and a propellant contained in said shell (“Expancel” [P0063] which is the same as the microspheres used by the instant Applicant (see instant Spec at Example 1)). Also, Ficek indicates that “Detailed descriptions of various expandable microspheres and their production can be found in, for example, U.S. Pat. Nos. 3,615,972, 3,945,956…” these references explicitly teach that the microsphere comprises a hollow thermally expandable shell and a propellant contained in said shell. Note, a rejection relying on these listed references has not been entered, but is noted.
In reference to claim 23-24, Ficek discloses the method as in claim 7.
Ficek further discloses wherein said producing step is carried out by bottom-up stereolithography and continuous liquid interface production (“additive fabrication process is stereolithography… radiation curable resin composition contained in a vat, solidifying a thin layer of the resin” [P0003] and “delivery of energy by a laser in a stereolithography system can be Continuous” [P0004]).
	In reference to claim 25, Ficek discloses the method as in claim 7.
Ficek further discloses wherein said heat expandable microspheres are present in an amount of from 1 percent by weight to 10 percent by weight (“a thermally expandable microsphere present in an amount from about 0.005 wt % to about 5 wt %” [P0062])
	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ficek (US 20120295077 A1) and further in view of Kunc (US 20190338106 A1).
	In reference to claim 10, Ficek discloses the method as in claim 7.
Ficek does not disclose wherein the volume of said intermediate object is increased by at least 5, 10, or 20 percent by said heating and/or microwave irradiating step. However, Ficek discloses that “expandable microsphere present in an amount from about 0.005 wt % to about 5 wt %” (P0062).
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, 3d printing with expandable microspheres, Kunc discloses that when 4% expandable microspheres are used in a 3d printed part, then the weight is reduced by 20-35% (P0085). Thus, the microsphere use level of Ficek would be expected to result in the claimed volume expansion.
Furthermore, Kunc also teaches that microspheres can be used to provide a volume expansion in order to have specific advantages as described by Kunc at P0004-0005.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the volume of said intermediate object is increased by at least 5, 10, or 20 percent by said heating and/or microwave irradiating step.
	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ficek (US 20120295077 A1) and further in view of Scancarello (US 20170182561 A1).
In reference to claim 11, Ficek discloses the method as in claim 7.
Ficek does not disclose wherein said three-dimensional object comprises a regular or irregular open-cell lattice, however, Ficek discloses that the method comprises “stereolithography” (P0003).
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, stereolithography, Scancarello discloses that objects may be formed to comprise a lattice in order to make them light -weight and high-strength (Abstract, Fig 4A) such as when using “stereolithography” (P0056).
The combination would be achievable by forming the Ficek manufacture using lattice shown by Scancarello in order to to make them light -weight and high-strength. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that that three-dimensional object comprises a regular or irregular open-cell lattice.	
	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744